Rice, J.
— If the plaintiffs are entitled to any portion of *535the money which the defendant received from the insurance company, it is upon an implied contract with the owners of the Abby Hammond, jointly. The facts reported disclose no severance of the joint interest of the owners, or any of them. This case falls under the general principle, that where part owners sue, ex contractu, all the persons who are part owners must join; for all who are parties to a contract, must sue for a breach of it. The case of Williams v. Williams, relied on by the counsel for plaintiff, does not militate with this principle, but is entirely consistent with it.
The law does not permit a defendant to be harassed with a multiplicity of suits when the whole matter in controversy can be more appropriately and equitably settled in one.
Sections 11 & 12, c. 115, R. S. authorize amendments by-striking out or inserting names of defendants, only. That rule, in this State, has not been applied to plaintiffs.
According to the agreement a nonsuit is to be entered.
Shepley, C. J., and Tenney, Hathaway and Appleton, J. J., concurred.